RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements Second Quarter Ended June 30, 2012 Unaudited RUBICON MINERALS CORPORATION Consolidated Balance Sheets Unaudited (Expressed in Canadian Dollars) June 30 December 31 Assets Current assets Cash and cash equivalents (note 13) $ $ Temporary investments (note 3) - Marketable securities (note 4) Accounts receivable Prepaid expenses and supplier advances Restricted cash and deposits (note 5) Property plant and equipment (note 6) Exploration and evaluation assets (note 7) $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities (note 8) $ $ Non-current liabilities Deferred income taxes Provision for closure and reclamation Equity Share capital (note 9) Share-based payment reserve (note 9) Accumulated other comprehensive loss ) ) Deficit ) ) $ $ See accompanying notes to the consolidated financial statements Subsequent event (see note 9(d)) Commitments (note 12) Approved by the Board of Directors and authorized for issue on August 9, 2012. David Adamson, Director Julian Kemp, CA, Director - - RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss Unaudited (Expressed in Canadian Dollars) For the three months ended June 30 For the six months ended June 30 Expenses Consulting $ Depreciation General mineral exploration Insurance Investor relations (note 11) Office and rent Option fees received in excess of property costs ) Professional fees Salaries Share-based compensation Transfer agent and regulatory filing fees Travel and accommodation Loss before other items ) Foreign exchange losses ) Interest and other income Loss on sale of investments ) Loss before taxes ) Current income tax recovery - - Deferred income tax recovery (expense) Net loss for the period ) Other comprehensive income (loss) Fair value adjustment, net of deferred taxes, on available for sale financial instruments: Temporary investments Other investments and marketable securities ) ) ) Realized losses on marketable securities and other investments reclassified to net loss Other comprehensive income(loss) for the period ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements RUBICON MINERALS CORPORATION Consolidated Statements of Changes in Equity Unaudited (Expressed in Canadian dollars) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2012 ) ) Public offering (note 9) - - - Public offering – share issuance costs - ) - - - ) Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - - Unrealized net gain on available-for-sale investments - Realized loss on sale of available-for-sale investments - Net loss for the six months - ) ) June 30, 2012 ) ) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2011 ) Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - Shares issue obligation - Unrealized gain (loss) on available-for-sale investment - - - ) - ) Realized loss on sale of available-for-sale investment - Net loss for the six months - - - ) ) June 30, 2011 ) ) See accompanying notes to the consolidated financial statements RUBICON MINERALS CORPORATION Consolidated Statements of Cash Flows Unaudited (Expressed in Canadian dollars) For the three months ended June 30 For the six months ended June 30 Cash provided by (used for): Operating activities Net loss for the period $ ) $ ) $ ) $ ) Adjustments for: Depreciation Share-based compensation Loss on sale of investment Interest and other income ) Other gains and (losses) - - Option receipts in excess of property costs ) Current income tax - ) - ) Deferred income tax ) Reclamation deposit - - Changes in non-cash working capital: Accounts receivable and prepaid expenses Accounts payable and accrued liabilities ) ) Cash used in operating activities ) Interest received Net cash (used in) operating activities ) Investing activities Restricted cash ) - ) - Temporary investments ) ) Proceeds on sale of available-for-sale investments Expenditures on property, plant and equipment ) Exploration and evaluation expenditures ) Recovery of property costs - Reclamation deposit - - ) Net cash from (used in) investing activities ) ) Financing activities Issuance ofcommon shares, net of issue costs - Net cash from financing activities - Increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ See Supplemental cash flow and non-cash activities (note 13) See accompanying notes to the consolidated financial statements RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Six months ended June 30, 2012 1) NATURE OF OPERATIONS Rubicon Minerals Corporation (“Rubicon” or “the Company”) is primarily involved in the acquisition, exploration and development of mineral property interests in Canada and the United States. The Company is incorporated and domiciled in British Columbia, Canada. The address of its registered office is Suite 2800 - 666 Burrard StreetVancouver, BC V6C 2Z7. The Company maintains its head office at Suite 1540 – 800 West Pender Street, Vancouver, BC. The ability of the Company to recover the costs it has incurred to date on its properties is dependent upon the Company being able to identify a commercial ore body, to finance its exploration and development costs and to resolve any environmental, regulatory, or other constraints which may hinder the successful development of its properties. Although the Company is unaware of any defects in its title to its mineral properties, no guarantee can be made that none exist. 2) BASIS OF PRESENTATION The Company prepares its financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”).These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard 34, “Interim Financial Reporting” (“IAS 34”).Accordingly, these condensed interim consolidated financial statements follow the same accounting principles and methods of application as the annual consolidated financial statements for the year ended December 31, 2011 but may condense or omit certain disclosures that otherwise would be present in annual financial statements prepared in accordance with IFRS. These financial statements should therefore be read in conjunction with the December 31, 2011 financial statements. Results for the period ended June 30, 2012, are not necessarily indicative of future results. The preparation of financial statements requires management to make estimates that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Revisions to accounting estimates are recognized in the period in which the estimate is revised and the revision affects both current and future periods. Significant areas requiring the use of estimates and assumptions relate to the review of asset carrying values and determination of impairment charges of assets and available-for-sale investments, valuation of share-based payments, recoverability of deferred income tax assets, and provision for closure and reclamation among others.Actual results could differ materially from those estimates. 3) TEMPORARY INVESTMENTS Temporary investments consist of Government of Canada treasury bills and bank guaranteed investment certificates with an original maturity of greater than 90 days, maturing at various dates in 2012 and 2013, with an aggregate carrying value and market value of $39,879,015 at June 30, 2012 (December 31, 2011 - $nil) and effective interest rates between 1.07% and 1.65%. 4) MARKETABLE SECURITIES Marketable securities consist of investments in public company shares and have an aggregate carrying value and fair value of $927,436 at June 30, 2012 (December 31, 2011 - $4,024,810). 5) RESTRICTED CASH AND DEPOSITS Restricted cash of $4,261,647 consists of temporary investments deposited as security for a letter of credit and other credit facilities.Deposits consist of $1,686,224 on deposit with the Ontario Ministry of Northern Development and Mines as security for reclamation and closure of the Phoenix Gold Project. RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Six months ended June 30, 2012 6)PROPERTY, PLANT AND EQUIPMENT The following is a summary of the changes in property, plant and equipment during the period: Assets under Construction Office Equipment Mine-site Equipment Mine-site Buildings Total $ Cost Balance, January 1, 2011 Additions - Transfers ) - ) ) Disposals - ) - - ) Balance, December 31, 2011 Additions Transfers ) - - - Disposals ) ) - ) Balance, June 30, 2012 Accumulated depreciation Balance, January 1, 2011 - Depreciation for the year - Disposals - ) - - ) Balance, December 31, 2011 - Depreciation for the period - Disposals - ) ) - ) Balance, June 30, 2012 - Carrying amounts January 1, 2011 December 31, 2011 June 30, 2012 RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Six months ended June 30, 2012 7)EXPLORATION AND EVALUATION ASSETS The following is a summary of changes in exploration and evaluation assets during the period: PhoenixGold Project Ontario Other Red Lake Properties Ontario Alaska Properties, USA Nevada Properties, USA Total $ Balance,January 1, 2011 Costs incurred in the year Impairments - - ) - ) Recoveries - ) - - ) Balance,December 31, 2011 - Costs incurred in the period - - Balance, June 30, 2012 - 8) TRADE AND OTHER PAYABLES June 30 December 31 2011 Trade payables $ $ Payables to a related party (note 10) Compensation payable Accrued expenses Other Total trade and other payables $ $ RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Six months ended June 30, 2012 9)SHARE CAPITAL a) Share issuance On February 29, 2012, the Company closed a public offering and issued 49,000,000 common shares of the Company at a price of $4.10 per common share for total gross proceeds of $200,900,000.Total share costs amounted to $9,104,476, which included underwriter’s commission of 4%. b) Stock Options The following is a summary of the changes in the Company’s outstanding stock options: Six Months Ended June 30, 2012 Year Ended December 31, 2011 Number of Options Weighted Average Exercise Price Number of Options Weighted Average Exercise Price $ $ Balance at the beginning of the period Granted(1) Exercised(2) ) ) Expired/Forfeited ) ) Outstanding, end of the period Exercisable, end of the period The fair value of stock options granted during the period, has been estimated using the Black-Scholes option pricing model based on the following weighted average assumptions: exercise and share price – $3.54 (2011 – exercise price - $5.72, share price - $3.56); risk free interest rate: 1.08% (2011 – 1.86%); expected life: 3.88 years (2011 – 2.9 years); expected volatility: 60% (2011 – 63%) and expected dividends: nil (2011- nil). The weighted average share price at the time of exercise was $3.32 (2011 - $3.98). The following is a summary of the Company’s outstanding stock options: June 30, 2012 Option Price Range Number Outstanding Weighted Average Price Weighted Average Life $ (Years) $
